Citation Nr: 0402771	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for genetic 
hemochromatosis, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination that 
denied the benefits sought on of the Togus, Maine Regional 
Office.  A notice of disagreement (NOD) was received in 
October 2002.  A statement of the case (SOC) was issued in 
February 2003.  A substantive appeal was received from the 
veteran in March 2003.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

The veteran contends that he is suffering from genetic 
hemochromatosis and porphyria cutanea tarda as a result of 
exposure to herbicides during service.  

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that the record does not include 
any correspondence from the RO notifying the veteran of the 
VCAA notice and duty to assist provisions, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that in April 2002, the veteran 
indicated that there are no additional medical records 
available.  That notwithstanding, the Board finds that 
further action is needed to satisfy the aforementioned duty 
to notify.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  See also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004). The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003).  After providing the required notice, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The Board finds that specific additional development of the 
claims on appeal is needed.  

The veteran's service records indicate that he served in 
Vietnam during the war.  The Board notes that there is a 
presumption of exposure to herbicides (to specifically 
include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era.  See Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001).  Moreover, a November 2001 VA medical treatment 
record includes a diagnosis of genetic hemochromatosis.  
However, the medical evidence currently of record does not 
indicate whether there is a medical nexus between the 
veteran's presumed Agent Orange exposure and his diagnosed 
genetic hemochomatosis.  Nor does such evidence clearly 
establish or rule out the presence of porphyria cutanea 
tarda, a condition for which presumptive service connection, 
due to Agent Orange exposure, is available, if manifest to a 
compensable degree with a prescribed time period.  See 
38 C.F.R. §§ 3.307, 3.309(e).  

As further medical development of the each claim on appeal is 
warranted (see 38 U.S.C.A. § 5103A(d)), the RO should arrange 
for the veteran to undergo appropriate examination(s) to 
obtain the medical information needed to fairly adjudicate 
the claims on appeal.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
either claim on appeal that are not 
currently of record.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination (by a 
hematologist, if available).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from genetic hemochromatosis and/or 
porphyria cutanea tarda.  

If genetic hemochomatosis is diagnosed, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service (from November 1968 to 
November 1971), to specifically include 
exposure to Agent Orange.  If aggravation 
is found, the examiner should attempt to 
quantify the extent of additional 
impairment resulting from the 
aggravation.  

If porphyria cutanea tarda is diagnosed, 
the examiner should indicate whether the 
evidence establishes that such condition 
was manifest, to a compensable degree, 
within one year of the veteran's November 
10. 1971 discharge from service.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  Such authority 
should include that establishing a 
presumption of Agent Orange exposure for 
Vietnam veterans (as cited to above); the 
provisions of 38 C.F.R. §§ 3.307 and 
3.309, governing presumptive service 
connection for certain conditions (to 
include porphyria cutanea tarda) as due 
to Agent Orange exposure; and direct 
service connection for each of the 
claimed conditions.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




